AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                  Northern District of California

                                                                              )
                                                                              )
                                                                              )
                     Richard Sepulveda                                        )
                            Plaintiff(s)                                      )
                          v.                                                  )                Civil Action No. C 19-6781 EMC
 Alameda Pizza, Inc., individually and dba Mountain                           )
  Mike's Pizza; Mauricio Ronderos, Trustee of the                             )
 Ronderos-Ramirez Family Trust; Katalina Ramirez,                             )
 Trustee of the Ronderos-Ramirez Family Trust; and                            )
                    Does 1 to 50                                              )
                           Defendant(s)                                       )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
     Alameda Pizza, Inc., 1666 Redwood Avnue, San Leandro, CA 94579
     Mauricio Ronderos, 2605 Somerset Drive, Belmont, CA 94002
     Katalina Ramirez, 2605 Somerset Drive, Belmont, CA 94002



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
Richard A. Mac Bride, 865 Marina Bay Parkway, #43, Richmond, CA 94804. Telephone 415-730-6289




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           ATE
                                                                              S DISTR
                                                                                     IC
                                                                                                           CLERK OF COURT
                                                                         ST            T
                                                                     D
                                                                                                           Susan Y. Soong
                                                                                               CO
                                                                E
                                                              IT




                                                                                                 UR
                                                            UN




                                                                                                   T




           10/21/2019
                                                            N O RT




                                                                                                    NI A




Date:
                                                                                                OR
                                                              HE




                                                                                                                    Signature of Clerk or Deputy Clerk
                                                                                               IF




                                                                     N
                                                                                               AL
                                                                     R




                                                                         DI
                                                                              S T RI T O F C
                                                                                    C
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. C 19-6781 EMC

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

                I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

                I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

                I served the summons on (name of individual)                                                                 , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

                I returned the summons unexecuted because                                                                       ; or

                Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
